Case 0:19-cv-60607-BB Document 45 Entered on FLSD Docket 07/10/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60607-BLOOM/Reid

 BENJAMIN SANDERS,

        Plaintiff,

 v.

 DOCTOR PIERSON,

       Defendant.
 ________________________/

                        ORDER TO AMEND BY INTERLINEATION

        THIS CAUSE is before the Court on non-party, Broward County Sheriff[’s] Response,

 ECF No. [44], to Magistrate Judge Lisette M. Reid’s Sua Sponte Order . . . to Identify Correct

 Name and Spelling of Defendant-Dentist, “Dr. Pierson,” ECF No. [43].

        The Court assumes the reader’s familiarity with its April 10, 2020 Order, ECF No. [39],

 which details this case’s factual and procedural background. Briefly, on March 7, 2019, pro se

 prisoner-Plaintiff, Benjamin Sanders, initiated a section 1983 action against a “Dr. Pierson”

 claiming deliberate indifference to a serious medical need. See Compl., ECF No. [1]. Dr. Pierson

 failed to appear or otherwise respond to the Complaint, and on July 9, 2019, a Clerk’s Default,

 ECF No. [16], was entered against him. Following an evidentiary hearing on damages, see ECF

 No. [25], the Court entered a Final Default Judgment, ECF No. [26], against Dr. Pierson, awarding

 Plaintiff $14,000.00 in damages. Thereafter, on December 26, 2019, Plaintiff requested and

 obtained a Writ of Execution, ECF No. [36], as to Dr. Pierson.

        On April 9, 2020, Plaintiff filed a Motion to Strike Writ of Execution and Issue New Writ

 of Execution, ECF No. [38], asserting he discovered Dr. Pierson’s real name is Glenn Anthony
Case 0:19-cv-60607-BB Document 45 Entered on FLSD Docket 07/10/2020 Page 2 of 4
                                                              Case No. 19-cv-60607-BLOOM/Reid


 Pearson, and requesting the Court strike the previously issued Writ and issue a new proposed writ

 as to Dr. Pearson. See id. 1. The Court entered an Order, ECF No. [39], granting the Motion in

 part, quashing the Writ, and stating “in order to obtain a new writ of execution, Plaintiff must

 demonstrate that Dr. Glenn Anthony Pearson is the ‘Dr. Pierson’ who was served with process,

 and against whom Plaintiff obtained a default and default judgment.” Id. 2.

          On June 23, 2020, the Magistrate Judge Lisette M. Reid entered an Order, ECF No. [43]

 directing non-party, Broward County Sheriff, to “provide a notice with this court identifying the

 correct name and spelling of the dentist working at the Broward County Main Jail in January and

 February 2019 who treated Plaintiff, Benjamin Sanders, and who accepted service of process,

 representing himself as ‘Dr. Pierson,’ on May 29, 2019.” Id. 3. In the Response presently before

 the Court, Gregory Tony, Sheriff of Broward County, Florida states:

          1.     Plaintiff was treated by dentist Dr. Glenn Pearson between January and
                 February 2019.
          2.     The correct spelling of the dentist’s name is Dr. Glenn Pearson.
          3.     The Dentist is in the Well Path employee directory listed below:




 Id. 1.

          “Subject to the discretion of the court, and in the absence of a statute or rule of court

 providing otherwise, amendment by interlineation is considered permissible, particularly in the

 case of an amendment of a trivial or formal nature.” 71 C.J.S. Pleading § 437 (2011); see also

 Woodburn v. State of Fla. Dep’t of Children & Family Serv’s, 854 F.Supp.2d 1184, 1210 (S.D.

 Fla. 2011) (permitting amendment by interlineation of complaint in child negligence action to

 correct name of child’s next friend).

          Having assured itself that the “Dr. Pierson” served on May 29, 2019, and Dr. Glenn Pearson


                                                  2
Case 0:19-cv-60607-BB Document 45 Entered on FLSD Docket 07/10/2020 Page 3 of 4
                                                            Case No. 19-cv-60607-BLOOM/Reid


 are one and the same, it is

        ORDERED AND ADJUGED as follows:

    1. The Complaint, ECF No. [1], Clerk’s Default, ECF No. [16], and Final Default Judgment,

        ECF No. [26] are AMENED BY INTERLINATION to correct the spelling of

        Defendant’s name to reflect the name: Dr. Glenn Pearson.

    2. Because the previously issued Writ, ECF No. [36], was quashed by the Court’s April 10,

        2020 Order, ECF No. [39], Plaintiff shall submit an amended proposed writ of execution

        reflecting the correct spelling of Defendant’s name for issuance by the Clerk of the Court.

    3. Plaintiff may use the same form attached as Exhibit A to the Court’s December 12, 2019

        Order Requiring Submission of Proposed Writ of Execution, ECF No. [34].

    4. By separate order, the U.S. Marshal shall be directed to serve a copy of this order on Dr.

        Glenn Pearson.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 10, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Benjamin Sanders, pro se
 L71796
 Tomoka Correctional Institution
 Inmate Mail/Parcels
 3950 Tiger Bay Road
 Daytona Beach, FL 32124

 Dr. Glenn Pearson
 Broward County Sheriff’s Office



                                                 3
Case 0:19-cv-60607-BB Document 45 Entered on FLSD Docket 07/10/2020 Page 4 of 4
                                               Case No. 19-cv-60607-BLOOM/Reid


 555 SE 1st Ave
 Fort Lauderdale, FL 33301




                                       4
